Case 1:20-cv-20347-NLH-KMW Document 9 Filed 02/05/21 Page 1 of 5 PageID: 24



                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
______________________________
                               :
UMMA DUMMA,                    :
                               :
          Plaintiff,           :    Civ. No. 20-20347 (NLH) (KMW)
                               :
     v.                        :             OPINION
                               :
                               :
THE SUPERIOR COURT             :
CRIMINAL LAW DIVISION, et al.,:
                               :
          Defendants.          :
______________________________:
APPEARANCE:

Umma Dumma
954604/57550
New Jersey State Prison
PO Box 861
Trenton, NJ 08625

     Plaintiff Pro se

HILLMAN, District Judge

     Plaintiff Umma Dumma, a state prisoner presently detained

in New Jersey State Prison, seeks to bring this civil action in

forma pauperis, without prepayment of fees or security,

asserting a claim pursuant to 42 U.S.C. § 1983.         See ECF No. 1.

     The Prison Litigation Reform Act of 1995 (“PLRA”) amended §

1915 and established certain financial requirements for

prisoners who are attempting to bring a civil action in forma

pauperis. 1   The PLRA contains a “three strikes” provision that


1
 “‘Prisoner’ means any person incarcerated or detained in any
facility who is accused of, convicted of, sentenced for, or
Case 1:20-cv-20347-NLH-KMW Document 9 Filed 02/05/21 Page 2 of 5 PageID: 25



“prohibits a prisoner from proceeding IFP in a civil action or

on appeal if, on three or more prior occasions, he has brought

an action or appeal while incarcerated or detained that was

dismissed as frivolous, malicious, or for failure to state a

claim upon which relief may be granted . . . .”         Millhouse v.

Sage, 639 F. App’x 792, 793 (3d Cir. 2016) (citing 28 U.S.C. §

1915(g)).

     Because Plaintiff has three strikes under the PLRA, the

Court ordered Plaintiff to provide a statement demonstrating he

was in imminent danger of serious physical injury.          ECF No. 2.

See also Dumma v. United States, No. 90-6014 (3d Cir. Feb. 12,

1991) (dismissing appeal as frivolous); Dumma v. Fauver, No. 93-

3640 (D.N.J. Feb. 4, 1994) (dismissing complaint for failure to

state a claim); Dumma v. United States, No. 90-4587 (D.N.J. Nov.

14, 1990) (dismissing as frivolous).       “[D]ismissals for

frivolousness prior to the passage of the PLRA are included

among the three that establish the threshold for requiring a

prisoner to pay the full docket fees unless the prisoner can

show s/he is ‘under imminent danger of serious physical

injury.’”   Keener v. Pennsylvania Bd. of Prob. & Parole, 128

F.3d 143, 144–45 (3d Cir. 1997) (per curiam).         Therefore,




adjudicated delinquent for, violations of criminal law or the
terms and conditions of parole, probation, pretrial release, or
diversionary program.” 28 U.S.C. § 1915(h).

                                    2
Case 1:20-cv-20347-NLH-KMW Document 9 Filed 02/05/21 Page 3 of 5 PageID: 26



Plaintiff cannot proceed in forma pauperis unless he is in

imminent danger of serious physical injury.         28 U.S.C. §

1915(g).

     Plaintiff submitted several letters to the Court making

various claims of injury.      ECF Nos. 4-8.    He states the “Court

places an undue burden upon the Plaintiff; following his ‘4

decades’ held in captivity . . . Also; he is ravage by fears

stemming from the *Coronavirus* and it’s endemic hold upon this

(NJSP) population!!”     ECF No. 4 at 1 (emphasis in original).

“Plaintiff was TERRORIZED by jailers and coerced in submitting

to be (injected) with ‘psychotropic lobotomizing chemicals!!!”

ECF No. 5 at 1(emphasis in original).        “Jailers has (re-fused)

to provide him with the ‘proper FOOTWEAR’!!         But at issuing only

CHEAP (made in China!) SHODDY/or few weeks lasting *SNEAKERS*

instead!”   ECF No. 6 at 1 (emphasis in original). “When on tour

in the Camden Co. Jail, a group of *judges* (ranging from nine

to eleven individuals, and, they all being Caucasian males); did

accost the Plaintiff . . . and said that quote: ‘Plaintiff shall

be taught a systemic-apartheid lesson!! and none would give him

*justice*!!!’ unquote.”     ECF No. 7 at 3 (emphasis in original).

“[T]he Petitioner is (ensconce) in the ‘belly of the Beast’!!”

ECF No. 8 at 1.

     “[A] prisoner may invoke the ‘imminent danger’ exception

only to seek relief from a danger which is ‘imminent’ at the

                                    3
Case 1:20-cv-20347-NLH-KMW Document 9 Filed 02/05/21 Page 4 of 5 PageID: 27



time the complaint is filed.”      Abdul-Akbar v. McKelvie, 239 F.3d

307, 312 (3d Cir. 2001).     “The statute contemplates that the

‘imminent danger’ will exist contemporaneously with the bringing

of the action.    Someone whose danger has passed cannot

reasonably be described as someone who ‘is’ in danger, nor can

that past danger reasonably be described as ‘imminent.’”           Id. at

313.    Moreover, “[t]o fulfill the ‘imminent danger’

requirements, [plaintiff] must demonstrate an adequate nexus

between the claims” in the complaint “and the ‘imminent danger

[he] alleges.’”    Ball v. Hummel, 577 F. App’x 96, 98 (3d Cir.

2014) (per curiam) (quoting Pettus v. Morgenthau, 554 F.3d 293,

296 (2d Cir. 2009)).

       Plaintiff’s complaint alleges that he was wrongfully

convicted of murder and sentenced to life in prison.          ECF No. 1

at 2.    He alleges there was no indictment by a grand jury and

was not permitted to consult with counsel.        Id. at 3.    He also

claims to have been forcibly drugged during trial.          Id.   These

are past injuries that are unconnected to the current conditions

of Plaintiff’s confinement as they involve different parties and

are separated by over 40 years.       “[I]ncarceration alone does not

satisfy the requirement of ‘imminent danger of serious physical

injury’ for purposes of § 1915(g).”       Parker v. Montgomery Cty.

Corr. Facility/Bus. Office Manager, 870 F.3d 144, 154 n.12 (3d

Cir. 2017).    As there are no facts suggesting Plaintiff is in

                                    4
Case 1:20-cv-20347-NLH-KMW Document 9 Filed 02/05/21 Page 5 of 5 PageID: 28



imminent danger of serious physical injury, the Court must deny

him in forma pauperis status.      28 U.S.C. § 1915(g).

CONCLUSION

     For the reasons set forth above, Plaintiff’s in forma

pauperis application is denied.       The Clerk shall

administratively terminate the complaint pending receipt of the

$350 filing fee and $52 administrative fee.         An appropriate

Order follows.


Dated: February 5, 2021                   s/ Noel L. Hillman
At Camden, New Jersey                   NOEL L. HILLMAN, U.S.D.J.




                                    5
